GRISBAUM, Judge.
This is a domestic suit in which the plaintiff is appealing the judgment of the trial court denying his motion to recuse Judge Joel T. Chaisson. However, this judgment is interlocutory and, therefore, not appeal-able unless a showing of irreparable injury is made. Jordan v. Hughes Aircraft Co., 370 So.2d 683 (La.App. 4th Cir.1979). After reviewing the record, we find that plaintiff has failed to show irreparable injury.
Additionally, we note that this case has already been tried and an appeal from that judgment has been taken. Therefore, this issue would be more properly raised on appeal of the merits. Ergo, plaintiffs appeal is hereby dismissed.
*56For the reasons assigned, all costs relating to this matter are hereby assessed against the appellant.
DISMISSED.